Benham, Judge.
On March 1, 1983, appellant was convicted of seven counts of armed robbery and was duly notified of his appeal rights by the trial court. No appeal was taken within the requisite period of time. OCGA § 5-6-38. The sentence was subsequently reduced by the Sentence Review Panel. On December 19, 1983, appellant, acting pro se, requested from the Clerk of the Superior Court of Meriwether County a copy of the record in his case. The trial court denied the request for failure to make a sufficient showing of necessity. Mydell v. Clerk, &c. of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978). On March 19, 1984, appellant again filed a request for a copy of the records to perfect an out-of-time appeal, alleging that he was unaware of the appeal deadline and that his trial attorney did not file an appeal. The trial court again denied the record request.
Appellant brings this appeal from the denial of his request for the records and challenges his conviction, sentence, the trial court’s jury charge, and the effectiveness of his attorney’s representation. We affirm.
The record before us, sparse though it may be, shows that the trial court did give appellant timely notice of his appeal rights. There is no evidence that a timely appeal was taken or that an out-of-time appeal was requested or granted. Therefore, the trial court properly denied the record request. Mydell, supra. We cannot reach the other enumerations of error since they are not properly before us. See OCGA § 5-6-38.

Judgment affirmed.


Banke, C. J., and McMurray, P. J., concur.